Case 1:21-cr-00416-RDM Document17 Filed 06/21/21 Page 1 of 2
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Holding a Criminal Term

Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-474-01-04
DEMARCO T. ALLGOOD, : VIOLATIONS:
NATHANIEL L. HOLMES, > 18U.S.C. § 1201(a)(1)
DONAESHA H. HAWKINS, and : (Kidnapping)
MALIK T. HILL, > 22 D.C. Code § 2001
: (Kidnapping)
Defendants. : 22 D.C. Code §§ 3002(a)(1) and (a)(2)
: (First Degree Sexual Abuse)
INDICTMENT
The Grand Jury charges that:
COUNT ONE

Between on or about April 20, 2021 and on or about April 21, 2021, within the District of
Columbia, DEMARCO T. ALLGOOD, NATHANIEL L. HOLMES, and MALIK T. HILL
did unlawfully and willingly seize, confine, kidnap, abduct, carry away, and hold T.L. for some
purpose, and, in committing and in furtherance of the offense, willfully traveled in interstate
commerce from the District of Columbia to the State of Maryland and from the State of Maryland
to the District of Columbia and willfully transported T.L. from the District of Columbia to the
State of Maryland and from State of Maryland to the District of Columbia.

(Kidnapping, in violation of Title 18, United States Code, Section 1201(a)(1))
Case 1:21-cr-00416-RDM Document17 Filed 06/21/21 Page 2 of 2

COUNT TWO

Between on or about April 20, 2021 and on or about April 21, 2021, within the District of
Columbia, DONAESHA H. HAWKINS seized, confined, and kidnapped I'.L. by force and
against T.L.’s will, with intent to hold and detain T.L., for the purpose of assaulting T.L.

(Kidnapping, in violation of Title 22, District of Columbia Code, Section 2001)

COUNT THREE

On or about April 21, 2021, within the District of Columbia, NATHANIEL L. HOLMES,
engaged in a sexual act with T.L. and caused T.L. to engage in or submit to a sexual act, that is,
penetration of T.L.’s vulva by NATHANIEL L. HOLMES’s penis by using force against T.L.

and by placing T.L. in reasonable fear that T.L. would be subjected to death, bodily injury, and

kidnapping.
(First Degree Sexual Abuse, in violation of title 22, District of Columbia Code, Sections
3002(a)(1) and (a)(2))
A TRUE BILL:
FOREPERSON.

Chaniny [) Pina [se

Attorney of the United States in
and for the District of Columbia.
